Citation Nr: 1401005	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-24 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.  

2. Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel
INTRODUCTION

The Veteran served on active duty for two months and 25 days between February 17 and August 14, 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2012 and 2013, the Veteran testified at a Decision Review Officer (DRO) and a Board hearing, respectively.  The transcripts of these hearings are in the file and have been reviewed.  

A January 1987 Board decision denied both issues listed on the title page.  A relevant service treatment record pertaining to the claim of service connection for a bilateral knee disability was associated with the file after 1987.  Also, service personnel records were received in August 2010.  The Board finds that new and material evidence analysis does not apply to these issues.  38 C.F.R. § 3.156(c) (2013).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board finds a remand is warranted so that notice for a PTSD personal assault claim may be issued; Social Security Administration (SSA), Office of Worker's Compensation Programs (OWCP), and all relevant VA records may be obtained; and so that VA examinations and opinions may be obtained.  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. First, Provide the Veteran with the notice required in 38 C.F.R. § 3.304(f)(5) with regard to the claim for service connection for PTSD based on personal assault. The Veteran should be given an appropriate opportunity to respond.  

2. Associate all SSA, OWCP and VA records with the file.  (An April 2012 document references electronic records that were reviewed; however, no VA records are currently on VBMS or Virtual VA.)  If the records are unavailable, a negative reply is requested and should be added to the record.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159(e)(1) (2013).  

3. After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and etiology of any knee disability, to include arthritis and Osgood-Schlatter disease.  The claims file and a copy of this remand must be made available to the examiner and the examiner should state that the file has been reviewed.  

For Osgood-Schlatter disease, the examiner should answer the following questions:
* Did Osgood-Schlatter disease clearly and unmistakably pre-exist service?
o If so, is it clear and unmistakable that the Osgood-Schlatter disease did not increase in severity in service?
o If Osgood-Schlatter disease increased in severity in service, was the increase due to the natural progress of the disease?  
* If Osgood-Schlatter disease did not pre-exist service, is there is a 50 percent probability or greater that it had its clinical onset in service or is otherwise related to service?  
* For arthritis and any other knee disability diagnosed, is there is a 50 percent probability or greater that it had its clinical onset in service or is otherwise related to service?  

The examiner should consider: 
* The (induction) June 1969 report of medical history (RMH) where the Veteran denied a trick or locked knee; 
* A February 26, 1970 sick slip which states there was an "injury" and "fused knees" was noted;
* The February 27, 1970 RMH where the Veteran reported trick or locked knee, foot trouble and neuritis; 
* A March 30, 1970 report of medical examination (RME) showing a clinical evaluation was normal; 
* April and June 1970 service treatment records from the stockade showing the Veteran reported bilateral pain just below the knee caps on and off for many years; a history of Osgood-Schlatter disease; a profile; and an X-ray consistent with Osgood-Schlatter disease; 
* August 1970 RME and RMH noting a trick or locked knee, with the physician's summary simply noted usual childhood diseases and that balance of medical history was negative, it existed prior to service, and was not related/aggravated by military service; 
* The March 1986 VA Knee examination diagnosing Osgood-Schlatter disease only; 
* A December 2007 statement of the Veteran asserting that he had Osgood-Schlatter disease as a child and that after he was drafted he began to have knee trouble; 
* An April 2011 VA urgent care record showing an impression of left knee degenerative joint disease was likely; 
* The March 2012 DRO hearing transcript showing the Veteran's knees improved after basic training and he no longer had a problems with his knees explaining "[n]o running and they don't affect me."  (Transcript, pp 7-8); 
* A February 2013 VA X-ray showing an impression of mild varus deformities with minimal degenerative joint disease of both knees; and 
* The March 2013 Board hearing transcript where the Veteran stated the bones in his knee "started coming apart" in service (Transcript, p 4); that he was not treated for his knees because there was nothing they could do (Transcript, p 7), the first time he had a problem with his knees was in service (Transcript, p 9) and he was currently inactive so his knees were asymptomatic (Transcript, p 10).  

All opinions and conclusions expressed must be supported by accurate facts.  

4. Schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s) and should state whether it is at least as likely as not that any diagnosed psychiatric disability is related to service.  The diagnosis must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  

The examiner's attention is especially directed toward the following evidence:
* A February 1967 private (pre-service) record where MMPI results are referenced and the Veteran was prescribed Librium; 
* The June 1969 RME and RMH where the Veteran stated that his present health was "poor" and reported trouble sleeping, loss of memory or amnesia, "nervous trouble" and "depression or excessive worry," and past consultation with a psychologist; 
* A March 1970 letter from Dr. J.P. to the Army (enclosing a copy of the Veteran's response to the MMPI and noting he felt it indicated the Veteran needed help; 
* An April 1970 internal medicine clinic note showing recent drug use, an "inadequate personality" and that a psyche consultation was recommended; 
* A May 1970 mental health clinic evaluation and certificate by military psychiatrist which noted past psychopathy and a diagnosis of emotionally unstable personality,  a severe character disorder but no evidence of a mental disease, defect or derangement sufficient to warrant medical disposition under Army regulations;
* The August 1970 separation RME and RMH; 
* An August 1970 letter from the Veteran's Mother to her Senator;
* A June 1984 letter from the Veteran describing being unable to keep a job longer than six months and troubles with alcohol and drug addictions; 
* A March 1986 VA psychiatric examination showing a diagnosis of axis I somatization disorder (hypoglycemia) and axis II personality disorder; 
* An August 1991 letter from the Veteran's mother  where she summarizes his life; 
* January and February 1992 VA discharge summaries showing a diagnosis of bipolar disorder and amphetamine substance abuse; 
* A July 1993 letter from Dr. D.D. showing a diagnosis of adult attention deficit disorder (ADD); 
* A September 1993 letter from VA Dr. E.S. to a social worker describing the Veteran's prescription drug addiction; 
* A January 2000 VA mental health screen where the Veteran reported in his social history that he was physically abused by his parents and was diagnosed with a mood and bipolar; 
* October 2003 and December 2010 VA primary care records referencing sexual abuse as a child; 
* January 2006 CTRH discharge record noting bipolar affective disorder with malingering to be ruled out; 
* January 2006 VA psychiatry notes with a March 2006 addendum (the treating psychiatrist did a full review of the Veteran's records and saw that he had a long history of amphetamine abuse and dependence); 
* The Veteran's December 2007 statement noting a long history mental illness that he felt was exacerbated by military service; 
* An April 2008 VA psychiatric record noting likely PTSD and severe childhood abuse; 
* The March 2012 DRO hearing transcript where the Veteran stated he was abused in service (Transcript, p 13); and 
* A March 2013 Board hearing record where the Veteran asserted that his knee problems and treatment caused him to be paranoid and emotionally unstable (Transcript, p 5).  

For every diagnosed psychiatric disability, the examiner should opine as to whether the psychiatric disability had its clinical onset in service.  All conclusions should be supported with an accurate citation to the pertinent facts.  

5. Re-adjudicate the claims.  If the decision remains in any way adverse to the Veteran, provide him with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

